Citation Nr: 0617291	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-28 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in San Juan, Puerto Rico, that denied the 
benefits sought on appeal.  


REMAND

Service Connection for PTSD

The veteran essentially contends his exposure to wounded 
soldiers and enemy attacks during his time in service has 
caused his PTSD.  The veteran states that his PTSD has 
resulted in poor work performance, trouble with 
relationships, and problems with his family.  Service 
connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether or not the veteran engaged in 
'combat with the enemy' as established by official records, 
including recognized military combat citations, or the 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat related, the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressors occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
'satisfactory,' i.e. credible, and 'consistent with the 
circumstances, conditions or hardships of service.' If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is 
insufficient to establish the incurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony. See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
Cohen v. Brown,  10 Vet. App. 128, 142 (1993).

As to the initial element for service connection, there is 
evidence suggesting the veteran does have PTSD and evidence 
suggesting he does not, but none of the evidence comprises 
more than a mere bare conclusion.  For example, a September 
2002 Social Security examination, an August 2001 treatment 
record from the Mental Health Clinic of Ponce, and a June 
2001 treatment note that appears to be from San Juan VAMC, 
each provide a diagnosis of PTSD with no probative 
information on the condition.  No information concerning the 
veteran's claimed stressor is mentioned with any of these 
diagnoses.

On the other hand, a December 2002 VA examination that found 
the veteran does not have PTSD.  While this is arguably the 
most comprehensive piece of evidence as to the veteran's 
diagnosis, it is a sparse examination in which examiner did 
not administer any psychological tests or provide an opinion 
as to the etiology of the diagnosis.  Other medical evidence 
contains diagnoses of other mental disorders without mention 
of PTSD.  A September 2002 decision from the Social Security 
Administration found the veteran has affective disorder and 
in June 2001 the veteran was diagnosed with depression no 
otherwise specified in a San Jan VAMC examination.  In a July 
1998 VA examination the veteran received a diagnosis of 
dysthymia with anxiety features.  Yet other medical records 
make affirmative findings against PTSD with no explanation 
included at all.  An October 1996 treatment note, apparently 
from San Juan VAMC, found the veteran has depressive disorder 
not otherwise specified, and that he does not have PTSD.  A 
December 1993 treatment note also appearing to be from the 
San Juan VAMC, indicates there were no signs or symptoms of 
PTSD.  
Additionally, very little information about the veteran's 
alleged in-service stressor is associated with the file.  The 
veteran contends his stressors include being exposed to 
wounded bodies and witnessing his friend, Betty Alvarado, 
hurt her back.  A request for verification of the stressor 
was made, but the information provided in Department of 
Defense's response is lacking.  It is indicated that the 
advance parties of the 201st Evacuation Hospital lived at 
Khobar Towers, and the veteran's DD214 Form indicates he was 
stationed at the 201st Evacuation Hospital.  Khobar Towers 
was attacked in February 1991.  Additionally, the Department 
of Defense record indicates that Betty Alvarado was not 
listed as wounded or injured as a result of the attack.  
Additional information regarding his claimed stressors is 
required from the veteran in order for VA to properly assist 
him in the development of his claim.  

Finally, there is no nexus opinion contained in the file 
linking a diagnosis of PTSD with the alleged stressor.  For 
all of these reasons, additional development of this case is 
necessary before the PTSD claim can be properly adjudicated.

New and Material Evidence for Skin Disorder

In January 1992, the veteran filed a claim for service 
connection for a skin disorder.  To prove service connection, 
the veteran must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§3.303(a).  

In a rating decision of October 1993, the RO denied service 
connection because the medical evidence showed no incurrence 
or aggravation of a skin disease or injury in service, and no 
nexus between his currently diagnosed eczematous and any 
disease or injury in service.  The RO issued notice to the 
veteran later that same month.  VA never received notice of 
disagreement with that decision and it became final.  

The veteran requested to reopen his claim in December 1997 
and March 2001.  October 1998 and April 2002 rating decisions 
denied the requests.  The veteran did not appeal those 
decisions and they became final.  In September 2001 the 
veteran filed another claim to reopen his prior claim for 
service connection.  His claim was denied in a February 2003 
rating decision that found the evidence he had submitted was 
not new and material, a requirement for the reopening of 
previously denied service connection claims.  The veteran 
appealed the February 2003 decision.

Since the time the veteran filed his appeal, a decision by 
the United States Court of Appeals for Veterans Claims 
established enhanced notice requirements for claims requiring 
new and material evidence.  Pursuant to Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006), an appellant 
attempting to reopen a previously adjudicated claim must now 
be notified of the elements of his claim and of the 
definition of "new and material evidence."  

Although an August 2002 letter sent by the RO to the veteran 
does contain definitions of new and material evidence, the 
definitions provided were those in effect prior to an August 
29, 2001 change in the definitions.  As the veteran's claim 
to reopen was filed in September 2001, after the August 
change, the definitions provided in the August 2002 letter 
were inaccurate.  In addition, Kent further requires that 
notice be given of precisely what evidence would be necessary 
to reopen his claim, depending upon the basis of any previous 
denial of the claim.  The August 2002 letter does not satisfy 
this requirement of Kent.  

In addition, during the pendency of this appeal the Court 
also issued Dingess  v. Nicholson, 19 Vet. App. 473 (2005), 
which held that the notice and assistance requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  Additional 
notice is needed in this regard as well. 

For all of the above reasons, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. VA will notify the veteran if further action is required 
on his part.  The following actions are required:

1.  Ask the veteran to provide additional 
and detailed information regarding his 
claimed stressors.  He has reported that 
he saw wounded enemy soldiers (burned and 
shot) as they were transported by 
helicopter to hospital.  He said he saw 
wounded enemy soldiers daily.  Ask him to 
provide details surrounding the what, 
where, when and who of these incidents.  
The veteran's military operational 
specialty (MOS) appears to have been 
laundry bath specialist.  Ask him for the 
details of how he may have had contact 
with or seen enemy soldiers.  Obtain 
additional detail from the veteran 
regarding the details of the wounding of 
Betty Alvarado.  All responses should be 
associated with the veteran's claims 
folder.  

2.  Schedule the veteran for a VA PTSD 
examination by a VA psychiatrist to 
determine whether the veteran has PTSD or 
any other psychiatric disorder, and 
request the examiner to indicate 
specifically what stressor or stressors 
are established by the examination.  All 
indicated tests and studies (to include 
psychological testing, as appropriate) 
should be accomplished, and all clinical 
findings should be reported in detail.

The claims folder must be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.  As part 
of the examination, the examiner should 
discuss any links between his current 
symptomatology and the claimed in-service 
stressors.  

The examiner must express an opinion as 
to whether it is "more likely than not" 
(likelihood greater than 50%), "at least 
as likely as not" (50%), or "less 
likely than not" (less than 50% 
likelihood) that the veteran has PTSD 
that is based upon specified in-service 
stressors or any other psychiatric 
disorder that is related to the veteran's 
military service.  A complete rationale 
should be provided for any opinion or 
conclusion.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of the conclusion (e.g., 
diagnosis, etiology) as it is to find 
against the conclusion.

3.  As to the veteran's skin disorder 
claim, provide the veteran with proper 
notice under Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006), of 
the unique character of the evidence 
required to reopen his previously 
adjudicated claim.  The notice should 
include the precise definition of new 
and material evidence from the 
regulations in effect subsequent to 
August 29, 2001.  The notice should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2005).

4.  After all of the above actions have 
been completed, a corrective notice and 
assistance letter has been issued, and 
the veteran has been given adequate 
time to respond, readjudicate his 
claim.  If the claim remains denied, 
issue to the veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within which 
to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




